Citation Nr: 1205265	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	C. Loiacono, National Veterans Disability Advocates



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant served on active duty in the from January 1963 to October 1967, and October 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in June 2010 at which time the case was remanded for additional development.  Such development required obtaining an adequate VA examination report containing a nexus opinion with medical rationale.  This was accomplished by way of a July 2010 VA examination report.  Consequently, there has been substantial compliance with the June 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  It should also be noted that in the June 2010 remand, the Board pointed out that the Veteran had taken issue with the April 23, 2008, effective date of his award of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, and radiculopathy, left lower extremity.  See November 2009 statement from the Veteran.  As this matter has been raised by the record, but not adjudicated by the agency of original jurisdiction (AOJ), it is not properly before the Board and is once again referred to the AOJ for appropriate action.

Also, with respect to May 2009 grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, and radiculopathy, left lower extremity "(claimed as left hip problem)", the Board does not find that the grant of service connection for radiculopathy, left lower extremity, satisfies the pending appeal for service connection for a left hip disability.  In other words, the AOJ's grant of service connection for symptoms of a back disability, characterized as radiculopathy, does not satisfy the Veteran's claim for service connection for a left hip disability.  See generally AB v. Brown, 6 Vet. App. 35 (1995).  This is especially so in light of postservice evidence reflecting a left hip diagnosis.  

The issues of entitlement to service connection for a right hip disability, entitlement to an evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, and entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An intrinsic left hip disability, diagnosed as left hip trochanteric bursitis, was first manifested years after service and is unrelated to service.  


CONCLUSION OF LAW

A left hip disability, diagnosed as left hip trochanteric bursitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in May 2008, which was prior to the September 2008 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the May 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 471 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in the May 2008 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him VA examinations during the appeal period.  In light of the Board's determination in June 2010 that the April 2009 VA examination report was inadequate for rating purposes, the Veteran was afforded a subsequent VA examination in July 2010.  This examination report was based on a review of the Veterans claims file, an examination of the Veteran, and contains a nexus opinion supported with medical rationale and is deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Board Hearing which declined.  See VA Form 9 dated in March 2009.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim for service connection for a left hip disability and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Facts

A review of the record shows as follows:  Service enlistment examination dated December 1962 reflects normal clinical evaluation.  Report of examination dated April 1967 reflects normal clinical evaluation of the lower extremities and spine, other musculoskeletal.  On the medical history portion of that examination, the appellant denied swollen or painful joints. 

Service treatment record dated March 1969 indicates that the appellant was involved in a "SAR helo earlier this AM which apparently experienced engine failure, auto rotated [and] crashed."  Objectively, the appellant was fully conscious, oriented times three.  A superficial abrasion over the posterior lateral left buttock was noted along with several small superficial abrasions over the right tibia, right thigh and right knee.  The remainder of the examination was within normal limits.  The appellant was released to duty. 

Service treatment records dated December 1969 reflect a history of severe bruise of the left buttock and thigh from a March 1969 accident with healed injuries, but continued pain at the left buttock especially in certain positions and after exertion. Examination revealed no abnormality of hip joint, muscular tenderness, or atrophy. There was full range of motion.  The impression was probable residuals of soft tissue trauma.  The plan was heat and exercise.  X-ray was negative.  Service treatment record dated January 1970 reflects complaints of myalgia in low back and both thighs.  The impression was flu syndrome.  Service treatment records dated April and May 1971 reflect complaints of left hip pain.  In May 1971, the appellant reported involvement in a crash one and a half years earlier with continued deep dull ache of the left hip.  Palpation produced symptoms partially.  There was no radiation of pain.  X-rays were normal.  A consultation was obtained, which showed no list, deep tendon reflexes as 2+ bilaterally, and full range of motion.  There were no motor or sensory deficits.  The impression was left sciatica due to degenerative disc disease.  Report of separation examination dated September 1973 reflects normal clinical evaluation of the lower extremities and spine, other musculoskeletal.

In June 1994, VA received an original claim for compensation and, in March 2000, VA received a claim to reopen.  A hip disability was not claimed in either 1994 or 2000.  In April 2008, VA received a disability claim for hip problems due to a helicopter crash in service. 

Post service medical records consist of VA treatment record dated March 1997 to April 2009.  These records are silent for left hip complaints or findings. 

In April 2009, a VA (joint) examination was conducted.  The appellant complained of buttock and lateral upper thigh pain right greater than left related to injury from a helicopter crash in service.  Physical examination was performed.  There was no diagnosis regarding the left hip.  It was noted that the service treatment records had not been made available for review.  Report of VA Spine examination also dated April 2009 includes an addendum prepared 5 days after the examination and initial report.  The addendum reflects as follows:  His left greater trochanteric bursitis is less likely than not related to that incident 40 years ago and are more likely than not due to more recent local trauma to the lateral aspect of the hip.

At a VA examination in July 2010, the examiner made note of his review of the Veteran's claims file and relayed the Veteran's report of having hip pain for many years.  He also reported the Veteran's history as including a helicopter crash in service where he received extensive bruising from his buttocks to his shoulders.  He relayed the Veteran's report of back pain following the crash with pain into his hips and legs, as well as continued complaints of hip pain.  He reported that the Veteran had no history of surgery to the back or hip.  The examiner stated that the Veteran had flare-ups approximately three to four times a day that cause him to stop his activities and lie down, but that it was unclear whether the flare-ups were due to his lumbar spine condition with radiculopathy or to the left hip condition.  He assessed the Veteran as having left hip trochanteric bursitis and lumbar spine degenerative disc disease with radiculopathy.  X-rays revealed normal bilateral hips.  

In opining on the question regarding service connection for an intrinsic left hip condition, the examiner noted that the Veteran was service-connected for a lumbar spine condition with radiculopathy to the bilateral lower extremities.  He said that a portion of the Veteran's current left hip complaint involved the radicular symptoms and he could not separate what portion of the pain was due to the radicular component versus the intrinsic hip condition without resorting to mere speculation.  He said the Veteran also had a concurrent left hip trochanteric bursitis.  He pointed out that after thoroughly reviewing the Veteran's service medical record, there was evidence of the Veteran complaining of left hip pain as referable to his lumbar spine condition.  He referenced a May 1971 orthopedic consult which he said indicates diagnosis of left sciatica, implying a lumbar spine condition causing radiculopathy.  He said there was no evidence in the record indicating treatment for an intrinsic left hip condition.  He remarked that the Veteran had continued to complain of low back pain with radiculopathy since the helicopter accident and that the separation examination was negative for any intrinsic hip condition.  He said the spine condition with radiculopathy was a chronic condition that had already been determined to be service connected.  He thus opined that the Veteran's current intrinsic left hip greater trochanteric bursitis was less likely than not related to the incident that occurred 40 years earlier, and more likely due to more recent problems.  He said there was no evidence of treatment on active duty for an intrinsic hip condition.  

III. Analysis

At the outset, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 20 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In the instant case, as noted above, the Veteran's service treatment records show that he was treated in March 1969 for a superficial abrasion over the posterior lateral left buttock along with several small superficial abrasions over the right tibia, right thigh and right knee.  This was due to a helicopter crash.  The remainder of the examination was within normal limits.  The appellant was released to duty.  Service treatment records dated in December 1969 show a history of severe bruise of the left buttock and thigh from a March 1969 accident with healed injuries, but with continued complaints of pain at the left buttock especially in certain positions and after exertion.  Examination revealed no abnormality of hip joint, muscular tenderness, or atrophy.  There was full range of motion and x-rays were negative.  The impression was probable residuals of soft tissue trauma.  

A subsequent service treatment record in January 1970 reflects complaints of myalgia in low back and both thighs.  The impression was flu syndrome.  Complaints of left hip pain are also noted in service treatment records dated in April and May 1971.  According to the May 1971 record, the Veteran reported involvement in a crash one and a half years earlier with continued deep dull ache of the left hip.  Palpation produced symptoms partially.  There was no radiation of pain.  X-rays were normal.  A consultation was obtained, which showed no list, deep tendon reflexes as 2+ bilaterally, and full range of motion.  There were no motor or sensory deficits.  The impression was left sciatica due to degenerative disc disease.  Report of separation examination dated September 1973 reflects normal clinical evaluation of the lower extremities and spine, other musculoskeletal.  

Regarding consideration of this claim under 38 C.F.R. § 3.303(b) for a chronic left hip disability in service or continuity of symptomatology after service, this has not been shown by the evidence of record.  While the Veteran's service treatment records are positive for complaints of left hip pain ever since a helicopter crash in March 1969, no abnormality of the left hip joint or any remarkable findings with respect to the left hip were found other than a superficial abrasion at the time of the crash.  X-rays of the left hip performed in December 1969 and May 1971 were normal.  Moreover, an orthopedic consultation in May 1971 for left hip pain complaints resulted in an impression of left sciatica due to degenerative disc disease.  The Veteran is presently service-connected for degenerative disc disease and degenerative joint disease, lumbar spine, as well as radiculopathy, left lower extremity.  Furthermore, the Veteran was found to have a normal evaluation of the lower extremities at his service separation in September 1973.   

Postservice medical evidence shows that the Veteran was not again treated for left hip complaints until decades after service, beginning in April 2009, when he underwent a VA examination and was shown to have left hip trochanteric bursitis.  Post service medical records on file dated prior to this time, from March 1997 to April 2009, are silent for left hip complaints or findings.  

The absence of documented symptoms of left hip problems from the time of the Veteran's service separation in October 1973 until the VA examination report in April 2009 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Though this finding is not determinative of the claim, it warrants consideration.  Also worthy of consideration, as noted above, is the fact that the Veteran did not claim service connection for a left hip disability in the original claim for compensation filed in June 1994 or in the March 2000 claim to reopen.  Thus, while consideration has been given to the Veteran's assertions of left hip pain ever since the helicopter crash in service in March 1969, the fact that he did not include a left hip disability in his 1994 and 2000 claims for service connection, and considering the fact that numerous VA treatment records on file from 1997 to 2009 are completely devoid of left hip complaints or findings, the Board does not find the Veteran's report of continuity of left hip symptomatology (due to orthopedic cause as opposed to radiculopathy) to be credible.  Accordingly, as the weight of evidence does not show a chronic left hip disability since service or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Even if we accept his report of on-going lower extremity symptoms as credible, the more probative evidence distinguishes the symptoms of radiculopathy from intrinsic hip pathology.  As addressed below, he is not competent to establish etiology in this case.

As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice left hip trochanteric bursitis and service, the only probative evidence that addresses this point militates against the Veteran's claim.  As the Board noted in its June 2010 remand, the April 2009 VA examination report negating a causal link between the Veteran's left greater trochanteric bursitis and helicopter incident in service 40 years earlier inadequate since the examiner offered no rational for the opinion and did not have the Veteran's claims file to review.  Thus, the Board will not give this opinion further consideration as it is of diminished probative value.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value from medical opinions come from their reasoning).

However, there is also the negative opinion by the VA examiner in July 2010 who did review the Veteran's claims file and did offer rational for his opinion.  In this regard, the examiner opined that the Veteran's current intrinsic left hip greater trochanteric bursitis was less likely than not related to the incident that occurred 40 years earlier, and more likely due to more recent problems.  He pointed out that after thoroughly reviewing the Veteran's service medical record, there was evidence of the Veteran complaining of left hip pain as referable to his lumbar spine condition.  He referenced the May 1971 orthopedic consult which he said indicates a diagnosis of left sciatica.  He said there was no evidence in the record indicating treatment for an intrinsic left hip condition.  He explained that the Veteran had continued to complain of low back pain with radiculopathy since the helicopter accident and that the separation examination was negative for any intrinsic hip condition.  He noted the spine condition with radiculopathy was a chronic condition that had already been determined to be service connected.

As to the Veteran's statements that his postservice left hip trochanteric bursitis is related to service, the Veteran is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson,451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the Veteran were competent to opine as to the etiology of his left hip trochanteric bursitis, the specific and reasoned opinion of the trained professional in July 2010 negating a nexus outweighs the Veteran's general lay assertion of a nexus. 

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for a left hip disability, diagnosed as left hip trochanteric bursitis, has not been met for the reason that the weight of evidence does not establish a causal relationship between the postservice left hip trochanteric bursitis and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability, diagnosed as left hip trochanteric bursitis, is denied.


REMAND

In the September 2008 rating decision from which this appeal stems, the RO denied service connection for a right hip disability.  The Veteran clearly initiated and perfected an appeal with respect to this issue as is evident in his October 2008 notice of disagreement and March 2009 substantive appeal (VA Form 9).  See 38 C.F.R. § 20.200.  However, this issue was not included in the Board's June 2010 remand.  With respect to this issue, the VA examiner in April 2009 stated that he was unable to render a complete etiological opinion between the Veteran's right trochanteric bursitis and service since he did not have the Veteran's claims file available for review.  Accordingly, an addendum opinion must be obtained from this examiner after he has been given the Veteran's claims file to review.  38 U.S.C.A. § 5103A(d).  Any outstanding medical records pertinent to this issue should also be obtained.  38 U.S.C.A. § 5103A(b),(c).  

In regard to the issues of entitlement to an evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, and entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, the RO granted service connection for these disabilities in May 2009 and assigned 10 percent ratings for each disability.  The Veteran filed a Notice of Disagreement in November 2009 specifically disagreeing with the assigned ratings for his back and "left hip".  Accordingly, as no Statement of the Case has been issued in these matters and in light of the present procedural posture of these issues, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Lastly, the Veteran's apparent representative indicated in a December 2011 letter to the Board that he forwarded to VA a duly executed appointment of representative in September 2011.  While it appears that the RO acknowledged receipt of a fee agreement in November 2011, such an agreement is not presently of record.  Therefore, the RO is asked to associate with the claims file a valid Power of Attorney.   See 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant medical records, private or VA, regarding his right hip disability.  Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources.  All records obtained should be associated with the claims file. If any identified records cannot be obtained, this fact should be documented in the claims file. 

2.  Obtain an addendum opinion from the April 2009 VA examiner who diagnosed the Veteran as having right greater trochanteric bursitis and rendered a partial etiological opinion.  After providing the examiner with the Veteran's claims file to review, ask him to provide his opinion as to whether it is at least as likely as not (a 50% degree of probability or higher) that the Veteran's right greater trochanteric bursitis is related to service, to specially include the 1969 helicopter crash.  The examiner must be asked to include his rationale for the opinion and indicate that he reviewed the claims file. 

If and only if the April 2009 VA examiner is unavailable, the Veteran should be scheduled for a new VA examination that addresses the question outlined above.  It is imperative that the claims file be made available to the examiner for review of pertinent documents therein in connection with the examination. 

3.  Take appropriate action, including issuance of a Statement of the Case, on the appeals initiated by the Veteran regarding the May 2009 rating decision assigning 10 percent ratings for the Veteran's degenerative disc disease and degenerative joint disease, lumbar spine, and radiculopathy, left lower extremity disabilities.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in these matters if the Veteran wishes to complete an appeal of these determinations.  Then, only if the appeal is timely perfected, the issues are to be returned to the Board for further appellate consideration, if otherwise in order.

4.  The RO should also review the record and determine if the claim for service connection for a right hip disability can be granted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes the reasons for the determination and be afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


